Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/06/22 have been fully considered but they are not persuasive.
As to applicant’s argument 8 recites:
“Although Price may describe providing information about a landmark, Price nowhere describes displaying “via the device, the image of the real-world place overlaid over at least the part of the real-world place in the real-world scene,” as recited in independent claims 50, 59, and 62 as amended.”
The examiner contests that the claim limitation merely discloses “determine an image of the real-world place” without define the image, in other words, the claim limitations do not define the content of the image. Under broadest reasonable interpretation, an image of a real-world place is merely an image identifies the real-world place. Price discloses information is displayed adjacent to a location as an augmented reality overlay. As shown in Fig. 6, the information (e.g., 638 or 614) identifying the landmark reads on an image of a real-world place over at least a part of the real-world scene. 
Applicant’s arguments with respect to claim 70-73 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 50, 59 and 62 are objected to because of the following informalities:
Claims 50 and 59 recite “allowing a user to perceive a real-world place”. The preamble discloses “a real-world scene in view of a user”. The underlined portion should be changed to “allowing the user to perceive the real-world place”.
Claim 50 recites “determine a real-world pace in the real-world scene based on a location associated with a user”. The underlined portion should be changed to “determine a real-world pace in the real-world scene based on a location associated with the user”.
Claim 62 recites “allow a user to perceive a real-world scene through the device as directions or navigation instructions for a route”. the underlined line portion should be changed to “allow the user to perceive the real-world scene through the device as directions or navigation instructions for the route”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50-51, 58-60, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139).
Regarding claim 50, Price discloses a device for augmenting a real-world scene in view of a user (Price, col 1, 27-29, “FIG. 2 illustrates an example of a portable apparatus for providing augmented reality according to some implementations”), comprising:
a processor (Price, Fig. 1) configured to:
allow the user to perceive the real-world scene through the device (Price, col 8, 10-11, “Thus, cameras 210 are head-mounted cameras that capture images of the user's current field of view”. Fig. 2); 
determine a real-world place in the real-world scene based on a location associated with the user (Price, col 14, 34-39, “the first portable apparatus 202-1 can determine from GPS information the location of the first user 602 thereby reducing the number of possible matches. Consequently, when the first user looks at the landmark 612, the landmark identification application may identify the landmark 612 as the Seattle Space Needle”. The Seattle Space Needle is considered a real-world place in the real-world scene based on GPS information associated with the user);
determine an image of the real-world place based on the location associated with the user (Price, col 14, 40-42, “obtain information about the Seattle Space Needle to be displayed in a visual overlay 638 adjacent to the landmark 612 when the first user 602 looks at the landmark 612”. The information about the Seattle Space Needle reads on the image of the real-world place based on the location associated with the user);
determine to overlay the image of the real-world place over at least a part of the real-world place in the real-world scene based the location associated with the user (Price, col 3, 13-18, “when the user is in a store, another application may obtain and display a price of an item when the user looks at a bar code on the item; when the user is sightseeing, yet another application may identify popular landmarks and provide information about the landmarks as an overlay when the user is looking at the landmarks”);
display, via the device, the first image of the real-world place overlaid over at least the part of the real-world place in the real-world scene (Price, As shown in Fig. 6, the information displayed adjacent to the landmarks as an augmented reality overlay are considered determining a first image).
While Price teaches the first image of the real-world place; Price does not expressly disclose “determine how familiar the user is with the image based on an amount of instances the user interacted with media associated with the first image”;
Lee et al. (hereinafter Lee) discloses determine how familiar the user is with an image based on an amount of instances the user interacted with media associated with the image (Lee, [0036], “For example, if an item of interest appears on DMB, IPTV or web content, a user may collect information about the item of interest on a content type basis and store detailed information related to the item of interest in the augmented reality database 130 using the mobile terminal…if a user selects a certain "mobile phone" as the item of interest while viewing DMB content, the mobile terminal may recognize that the selected item of interest is the "mobile phone" based on the selected pixel region.  Then, the mobile terminal may extract an image of the "mobile phone" and detailed information thereof from the metadata corresponding to the "mobile phone," and stores the image and the detailed information in the augmented reality database 130.  Thereafter, if the image of the "mobile phone" stored in the augmented reality database is recognized in an image displayed by the display unit 150, the detailed information of the mobile phone stored in the augmented reality database may be combined with the displayed image to provide a combined image to the user”. The DMB, IPTV or web content is considered media associated with the first image).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Lee’s providing an augmented reality by construction and management of a unique augmented reality database to determine and overlay Price’s image over the real-world place. The motivation for doing so would have been providing an augmented reality using the augmented reality database.
Furthermore, though Price teaches the location of the user; Price as modified by Lee does not expressly disclose “determining a familiarity score associated with how familiar the user is with the image”;
Butterfield et al. (hereinafter Butterfield) discloses determining a familiarity score associated with how familiar a user is with an image, wherein the determination of the familiarity score is based on a determination of an amount of instances the user interacted a media associated with the image (Butterfield, [0037], “The interestingness score may be computed for any media object…from the area of the web site associated with the poster of the media object”. In addition, in paragraph [0039], “the metadata processing logic 118 may factor into the interestingness score access patterns for the media object, such as the number of viewings (or playbacks) and/or click through of the media object, and/or the number of users who have viewed (or played back), and/or clicked through the media object or tags related to the media object”. The interestingness score is considered a familiarity score associated with how familiar a user is with a media object (i.e., image). The number of web site viewing associated with the poster of the media object is considered an amount of instances the user interacted with media associated with the image).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Butterfield’s determine an interestingness rank for a media object based on an access pattern related to the media object to determine Prices as modified by Lee’s overlay images, as it could be used to achieve the predictable result of determine to overlay the first image of the real-world place over at least a part of the real-world place based on the familiarity score and the location associated with the user. The motivation for doing so would have been facilitating rankings of items to determine most relevant items to be presented to a user.
Regarding claim 51, Price as modified Lee and Bufferfield with the same motivation from claim 50 discloses an amount of times or occasions the user viewed the first image (Butterfield, [0039], “the metadata processing logic 118 may factor into the interestingness score access patterns for the media object, such as the number of viewings (or playbacks) and/or click throughs of the media object, and/or the number of users who have viewed (or played back), and/or clicked through the media object or tags related to the media object”).
Regarding claim 58, Price as modified Lee with the same motivation from claim 50 discloses the image is associated with a person who is connected to the user on a social media site (Lee, [0026], “Examples of items of interest may include a person, a product, and a particular location”. The particular location is considered the first image was taken by a person who is connected to the user on a social media site).
Regarding claim 59, Price discloses a method of augmenting a real-world scene in view of a user of a device (Price, col 17. 7-9, “FIG. 7 illustrates an example process 700 for implementing the techniques described above for providing augmented reality to a user according to some implementations”).
The remaining limitations recite in claim 59 are similar in scope to the functions recited in claim 50 and therefore are rejected under the same rationale.
Regarding claim 60, Price as modified Lee with the same motivation from claim 50 discloses the first image is from a social media site (Lee, [0023], “the content information may include broadcast content of Internet Protocol television (IPTV) or Digital Multimedia Broadcasting (DMB) played by a user through the mobile terminal, media content on a web page, and video or audio media content received in the mobile terminal”).
Regarding claim 74, Price discloses the image is retrieved from a storage on the device (Price, col 9, 32-35, “For instance, AR user module 102 may include an information collection component 326 for managing the collection and storage of information by the interface device 204”. Fig. 3 illustrates memory 304).

Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139), as applied to claim 50, in further view of Calman et al. (US 2012/0229647).
Regarding claim 53, Price as modified by Lee and Butterfield does not expressly disclose “one or more environmental conditions”;
Calman et al. (hereinafter Calman) discloses one or more environmental conditions (Calman, [0081], “For instance, the object recognition application 325 may utilize the user's location, time of day, season, weather, speed of location changes”).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use the concept of Calman’s object recognition may utilize time of day, season or weather to obtain Price’s corresponding image. The motivation for doing so would have been providing ability to perform object recognition based on various parameters.
Regarding claim 54, Price as modified by Lee, Butterfield and Calman with the same motivation from claim 29 discloses one or more of the following: a lighting condition, a weather condition, a time of day, or a season (Calman, [0081], “For instance, the object recognition application 325 may utilize the user's location, time of day, season, weather, speed of location changes”).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139), as applied to claim 50, in further view of Aziz et al. (US 2014/0002643).
Regarding claim 55, though Price as modified by Lee and Butterfield teaches determine the familiarity score; Price as modified by Lee and Butterfield does not expressly disclose “the familiarity score is above a threshold”;
Aziz et al. (hereinafter Aziz) discloses a score is above a threshold (Aziz, [0016], “determine an amount of time spent capturing an image of an object and determine whether the amount of time exceeds a predetermined threshold”).
And Aziz discloses overlaying an image over at least a part of a real-world place if the score is being greater than the threshold (Aziz, [0016], “In response to determining that the threshold is met, an augmented reality image may be presented on a display of the mobile computing device.  For example, an advertisement image, text, discount information, product nutrition information, and/or the like may be presented on the display”).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of Aziz’s determining that the threshold is met, an augmented reality image may be presented on a display in the augmented reality system, as taught by Price as modified by Lee, and Butterfield, as it could be used to achieve the predictable result of determine that the familiarity score is above a threshold, and overlay the image of the real-world place over at least the part of the real-world place in the real-world scene is based on the familiarity score being greater than the threshold. The motivation for doing so would have been presenting an augmented reality image on a display in response to determining that the user attention criterion is met.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139), as applied to claim 50, in further view of Li et al. (US 2003/0187844).
Regarding claim 56, though Price as modified by Lee and Butterfield teaches determine the familiarity score based on the amount of user interaction with the first image and an amount of instances the user interacted with media associated with the first image; Price as modified by Lee, and Butterfield does not expressly disclose “assigning a weight”;
Li et al. (hereinafter Li) discloses “assigning a weight” (Li, [0042], “the final ranking score for each retrieved image 222 image is the weighted sum of the feature similarity measure (i.e., with respect to the search query) and semantic support for the image”).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use the concept of Li’s weight value to calculate Price as modified by Lee and Butterfield the familiarity score. The motivation for doing so would have been providing ability to assign certain values to numbers that reflect their significance or importance.

Claims 62-63 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139) in view of Tengler et al. (US 2008/0046175).
Regarding claim 62, Price discloses a device for augmenting a real-world scene in view of a user (Price, col 1, 46-48, “This disclosure describes an architecture and techniques for providing augmented reality to one or more users in a real-world environment”), comprising:
a processor (Price, Fig. 3);
Price as modified by Lee and Butterfield does not expressly disclose “following directions or navigation instructions for a route being navigated”;
Tengler et al. (hereinafter Tengler) discloses directions or navigations instructions for a route to be navigated (Tengler, Fig. 5, Step S5, server sends travel route and point of interest data to vehicle).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to incorporate Tengler’s determine the point of interest data associated with the travel route in the augmented reality system, as taught by Price as modified by Lee and Butterfield, as it could be used to achieve the predictable result of allow the user to perceive the real-world scene through the device as the user follows the directions or navigation instructions for the route. The motivation for doing so would have been allowing satellite images of point of interests that exist along a travel route are selectively displayed in response to user's inputs.
The remaining limitations recite in claim 62are similar in scope to the functions recited in claim 50 and therefore are rejected under the same rationale.
Regarding claim 63, claim 63 recites function that is similar in scope to the function recited in claim 51 and therefore is rejected under the same rationale.
Regarding claim 69, claim 69 recites function that is similar in scope to the function recited in claim 58 and therefore is rejected under the same rationale.

Claims 65 are rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139) in view of Tengler et al. (US 2008/0046175), as applied to claim 62, in further view of Calman et al. (US 2012/0229647).
Regarding claim 65, claim 65 recites function that is similar in scope to the function recited in claim 54 and therefore is rejected under the same rationale.

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139) in view of Tengler et al. (US 2008/0046175), as applied to claim 62, in further view of Aziz et al. (US 2014/0002643).
Regarding claim 66, claim 66 recites function that is similar in scope to the function recited in claim 55 and therefore is rejected under the same rationale.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139) in view of Tengler et al. (US 2008/0046175), as applied to claim 62, in further view of Li et al. (US 2003/0187844).
Regarding claim 67, claim 67 recites function that is similar in scope to the function recited in claim 56 and therefore is rejected under the same rationale.

Claims 70-73 are rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139), as applied to claim 50, in further view of Kankainen (US 2011/0141141).
Regarding claim 70, Price teaches the image of the real-world place; Price as modified by Lee and Butterfield is silent with respect to “the image is a representation of the real-world place”;
Kankainen discloses an image is a representation of a real-world place (Kankainen, [0028], “The system 100 allows the user to switch or enter from the live image view to a prerecorded panoramic view of one of the point of interest (e.g., one of the restaurants)”. The prerecorded panoramic view is considered an image is a representation of a real-world place).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Kankainen’s prerecorded panoramic view to display Price’s overlay data over a user's field of vision. The motivation for doing so would have been enabling users to efficiently navigate between the a live and a prerecorded view of points of interests.
Regarding claim 71, Price discloses the real-world place is an object in the real-world scene (Price, col 14, 34-39, “the first portable apparatus 202-1 can determine from GPS information the location of the first user 602 thereby reducing the number of possible matches. Consequently, when the first user looks at the landmark 612, the landmark identification application may identify the landmark 612 as the Seattle Space Needle”), and 
Price as modified by Lee, Butterfield and Kankainen with the same motivation from claim 70 discloses the image is an image of the object (Kankainen, Fig. 6F).
Regarding claim 72, Price discloses the object is a landmark (Price, col 14, 34-39, “the first portable apparatus 202-1 can determine from GPS information the location of the first user 602 thereby reducing the number of possible matches. Consequently, when the first user looks at the landmark 612, the landmark identification application may identify the landmark 612 as the Seattle Space Needle”).
Regarding claim 73, Price discloses the object is a physical object visible in the real-world scene (Price, col 14, 34-39, “the first portable apparatus 202-1 can determine from GPS information the location of the first user 602 thereby reducing the number of possible matches. Consequently, when the first user looks at the landmark 612, the landmark identification application may identify the landmark 612 as the Seattle Space Needle”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612